Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT, GUARANTY AND SECURITY AGREEMENT



This First Amendment Agreement to Revolving Credit, Guaranty and Security
Agreement (this “Agreement”) is dated as of April 30, 2014 (the “Effective
Date”), by and between ULTRALIFE CORPORATION, a corporation organized under the
laws of the State of Delaware (“Borrower”), and PNC BANK, NATIONAL ASSOCIATION
(“Lender”).

 

WHEREAS, Borrower and Lender are party to a Revolving Credit, Guaranty and
Security Agreement dated as of May 24, 2013 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower and Lender desire to amend the Credit Agreement to modify
certain provisions thereof; and

 

WHEREAS, each term used herein shall be defined in accordance with the Credit
Agreement, except to the extent such term is otherwise defined herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower and Lender agree as
follows:

1. The Credit Agreement is hereby amended to delete Section 7.7 therefrom in its
entirety and to insert in place thereof the following:

 

7.7 Distributions. Pay or make any dividend or distribution on any Equity
Interests of Borrower (other than dividends or distributions payable in its
stock, or split-ups or reclassifications of its stock) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
Equity Interests of Borrower, or of any options to purchase or acquire any such
Equity Interests of any Credit Party (excluding any cashless exercise of
options) or pay any management, consulting or similar fee; provided, however
that Borrower may repurchase up to 1,800,000 of its common stock from its
shareholders for an aggregate amount not to exceed $8,000,000 during the period
from May 1, 2014 through and including May 1, 2015 so long as (a) no Default or
Event of Default then exists or would otherwise exist as result thereof (it
being recognized by Lender that Borrower’s actions directly effecting such
repurchase shall not be deemed as Event of Default, e.g. Borrower’s repurchase
of its own Equity Interests shall not be deemed to be a breach of Section 7.4
above); (b) Undrawn Availability is greater than or equal to $6,000,000 both
immediately before and immediately after giving effect to any such repurchase;
(c) Undrawn Availability plus domestic unrestricted cash of Borrower is greater
than or equal to $8,000,000 both immediately before and immediately after giving
effect to any such repurchase; and (d) Borrower uses its unrestricted cash to
consummate such repurchases and does not request any Revolving Advances for such
purpose.

 

2. As a condition precedent to the effectiveness of this Agreement, Borrower
shall pay all reasonable out-of-pocket legal fees and expenses of Lender
incurred in connection with this Agreement.

 

3. Borrower hereby represents and warrants to Lender that as of the Effective
Date: (a) Borrower has the legal power and authority to execute and deliver this
Agreement and each other document executed by a Borrower in connection herewith
(the “Amendment Documents”); (b) the officers, managers, or members, as the case
may be, executing the Amendment Documents have been duly authorized to execute
and deliver the same and bind Borrower with respect to the provisions thereof;
(c) the execution and delivery hereof by Borrower of the Amendment Documents and
the performance and observance by Borrower of the provisions thereof do not
violate or conflict with the Organizational Documents of Borrower or any law
applicable to Borrower or result in a breach of any provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against Borrower; (d) no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of the Amendment Documents or by the performance or observance of any
provision thereof; (e) Borrower has no claim or offset against, or defense or
counterclaim to, any of Borrower’s obligations or liabilities under the Credit
Agreement, the Other Documents or any document related thereto or otherwise with
respect to the Obligations; and (f) the Amendment Documents constitute the valid
and binding obligation of Borrower, enforceable in accordance with their
respective terms.

 

4. In consideration of this Agreement, Borrower hereby waives and releases
Lender and its representatives, shareholders, directors, officers, employees,
attorneys, affiliates and subsidiaries from any and all such claims, offsets,
defenses and counterclaims of which Borrower is aware or unaware as of the
Effective Date, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.

 

5. Each reference that is made in the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement as amended hereby. The
Amendment Documents shall each constitute “Other Documents” as defined in the
Credit Agreement. Borrower hereby reaffirms its obligations under the Credit
Agreement and each Other Document to which it is a party, as any of them may
from time to time be amended, restated or otherwise modified, and further agrees
that the Credit Agreement and each Other Document shall, except to the extent
modified herein, remain in full force and effect following the execution and
delivery of this Agreement and all documents being executed and delivered in
connection herewith.

 

6. This Agreement may be executed in any number of counterparts, by different
parties hereto in separate counterparts and by electronic signature, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.

 

7. The rights and obligations of all parties hereto shall be governed by the
laws of the State of New York, without regard to principles of conflicts of
laws.

 

8. BORROWER AND LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER
AND LENDER, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY
NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT
IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY LENDER’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY CONFESSION OF JUDGMENT OR COGNOVIT PROVISION CONTAINED
IN ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT BETWEEN BORROWER AND
LENDER.

 

 

[The remainder of this page is intentionally left blank]

 

 

The parties have executed this Agreement as of the date first written above.

 



 

 

BORROWER:

 

 

 

ULTRALIFE CORPORATION

 

By: /s/ Philip A. Fain                            

Print Name: Philip A. Fain                    

Its: CFO and Treasurer                       

 

 

 

 LENDER:



 

 

PNC BANK, NATIONAL ASSOCIATION

 

By: /s/Kevin Rich                             

         Kevin Rich, Vice President





